DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 7, 9-10, 12-14, 16-18, 24 and 27-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of "a second sensing chemistry responsive to
one or more of the first analyte or the second analyte" and “wherein the chromatographic layer is disposed over the second sensing chemistry” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record including all the cited references filed on the Information Disclosure Statement filed on 09/09/2021.
	Claims 7, 9-10, 12-14 and 16-18 are also allowed for depending on claim 1.

	In claim 24, the specific limitations of "the second sensing chemistry responsive
to one or more of the first analyte or the second analyte" and “measuring one or more
of a voltage across the second electrode pair, a resistance across the second electrode
pair, or a current flow across the second electrode pair at the first time”, and “measuring
one or more of a voltage across the second electrode pair, a resistance across the
second electrode pair, or a current flow across the second electrode pair at the second
time” in combination with the remaining limitations as claimed are neither anticipated
nor made obvious over the prior art made of record including all the cited references filed on the Information Disclosure Statement filed on 09/09/2021.
	Claims 27-28 are also allowed for depending on claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856